Case 8:19-cr-00016-JVS Document 116-3 Filed 12/12/19 Page 1 of 6 Page ID #:1205




                                                          USA_Reports_000345
Case 8:19-cr-00016-JVS Document 116-3 Filed 12/12/19 Page 2 of 6 Page ID #:1206




                                                          USA_Reports_000346
Case 8:19-cr-00016-JVS Document 116-3 Filed 12/12/19 Page 3 of 6 Page ID #:1207




                                                          USA_Reports_000347
Case 8:19-cr-00016-JVS Document 116-3 Filed 12/12/19 Page 4 of 6 Page ID #:1208




                                                          USA_Reports_000348
Case 8:19-cr-00016-JVS Document 116-3 Filed 12/12/19 Page 5 of 6 Page ID #:1209




                                                          USA_Reports_000349
Case 8:19-cr-00016-JVS Document 116-3 Filed 12/12/19 Page 6 of 6 Page ID #:1210




                                                          USA_Reports_000350
